Citation Nr: 0506996	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic rhinitis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, with additional service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision by the RO in Newark, New 
Jersey, which in pertinent part, denied service connection 
for chronic rhinitis.  The Board remanded this case in 
December 1997, September 2001 and October 2003.  The case has 
since been returned to the Board for appellate review.

The veteran appeared for a personal hearing at the Central 
Office in August 1997 before a Veterans Law Judge.  
Transcripts of the hearing have been associated with the 
claims file.  The Veterans Law Judge who conducted the August 
1997 is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2004), a Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  By a July 2003 letter, the veteran was 
afforded an opportunity to have another hearing, he was 
advised that if he did not respond within 30 days of the date 
of the correspondence, it would be assumed that he did not 
wish another hearing.  He did not respond.

As was pointed out in the October 2003, remand, the veteran 
has repeatedly made reference to appointment of a private 
attorney as his VA representative in 1980.  He was advised 
that there was no record of this appointment, and of the 
steps needed to make the appointment.  The veteran has made 
similar references in statements received after the October 
2003 remand.  He has pointed to several documents from the 
late 1970's and early 1980's, during which the RO apparently 
recognized the private attorney as his representative.  
However, there is no evidence that this attorney was 
appointed as a representative in accordance with VA 
requirements.  See 38 C.F.R. § 20.603 (2004).  Moreover, the 
Board's research has yielded no evidence that this attorney 
is currently engaged in the practice of law.

It appears that the veteran's arguments regarding appointment 
of an attorney were made in the context of arguments as to 
why he should have received an earlier effective date for a 
40 percent evaluation for lumbosacral strain.  This issue was 
decided by the Board in September 2001, and is not currently 
before the Board.

The veteran has made repeated contentions that are construed 
as a claim for service connection for sinusitis.  This issue 
has not been adjudicated and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for chronic rhinitis, and VA has made required efforts to 
develop such evidence.

2.  The veteran does not have current rhinitis as a result of 
disease or injury in service.


CONCLUSION OF LAW

Rhinitis was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and its implementing regulations, impose new duties on VA to 
provide notice and assist claimants with the development of 
their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this notice, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  

The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 1996 statement of the case, the September 2002 and 
October 2004 supplemental statements of the case and March 
1998, April 2002, June 2002 and April 2004 correspondence 
from the RO, the veteran has been given notice of the 
evidence necessary to substantiate his claim for service 
connection.

In letters dated in June 2002 and  April 2004, the veteran 
was advised of the type of evidence necessary to substantiate 
his claim for service connection.  In these letters, the 
veteran was also advised of what evidence he was responsible 
for submitting, and what evidence VA would undertake to 
obtain.  The April 2004, letter specifically advised him to 
submit any evidence or information that he might have 
pertaining to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide VCAA notice 
prior to an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, VCAA notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in providing such notice after the initial denial.  Pelegrini 
v. Principi, at 120, 122-4.  The Court went on to say, that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision.  Id, at 120.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  Specifically, in a statement 
from the veteran, received at the Board in February 2005, he 
indicated that he had stated his case to the best of his 
ability.

Factual Background

Service medical records show that on medical examination 
performed for Regular Army ("RA") enlistment in January 1970, 
the veteran's nose, sinuses, throat and ears were all 
clinically evaluated as normal.  A May 1970 treatment note 
reflects symptoms related to an upper respiratory infection.  
In July 1970, he was seen with complaints that included 
headaches for the past two to three weeks.  No assessment or 
diagnosis was reported.  On separation examination, performed 
in December 1971, his nose, sinuses, throat and ears were 
again all clinically evaluated as normal.  Service medical 
records are silent for chronic rhinitis.

Associated with the file is a January 1976 enlistment 
examination for enlistment into the National Guard.  The 
examination reflects that the veteran's nose, sinuses, throat 
and ears were all clinically evaluated as normal.  In the 
accompanying report of medical history, the veteran reported 
that he was in excellent health. 

VA treatment records dated May 1982 to May 1985 reflect 
treatment for a variety of disorders, including sore throat 
and bronchitis.  

In December 1985 the veteran presented for a VA examination.  
His nose, sinuses, mouth and throat were all noted to be 
clear.  

A May 1987 VA treatment record shows the veteran complained 
of a recurrent sinus problem.  The diagnosis was upper 
respiratory infection and questionable nasal polyp.  In 
August 1987 the veteran underwent septoplasty surgery due to 
a severely deviated nasal septum.  Both preoperative and 
operative diagnoses reflected nasal obstruction.  In a 
December 1987 treatment record he reported that he was 
breathing well status post septoplasty surgery and had 
occasional complaints of postnasal drip.  The diagnosis was 
allergic rhinitis.

A November 1993 VA treatment record shows the veteran 
presented with complaints of occasional sinus headaches.  The 
diagnosis was rule out chronic sinusitis.  In June 1994 the 
veteran was diagnosed with questionable chronic sinusitis and 
was referred to the ear, nose and throat (ENT) clinic.  Upon 
evaluation at the ENT clinic in June 1994, he complained of 
chronic sinus problems.  The diagnosis was chronic 
rhinosinusitis.  He again presented for VA treatment in 
October 1994 and April 1995 and was diagnosed with chronic 
sinusitis and rhinitis.   

In April 1994 the veteran presented for an Agent Orange 
examination.  Upon evaluation of his ear, nose and throat, it 
was noted that he had sinus problems and the clinical record 
reflected surgical repair of a deviated septum.

During the veteran's February 1996 personal hearing, he 
testified that he was treated in service for rhinitis and at 
the time of discharge he still suffered from rhinitis.  He 
reported consistent treatment following discharge and 
indicated that he underwent surgery on his nose.

In August 1997, the veteran was afforded a hearing before a 
Veterans Law Judge.  During the course of the hearing he 
essentially reiterated his previous testimony from his 
February 1996 personal hearing.

In July 1998, the RO received a private treatment record 
which reflected a diagnosis of chronic rhinitis.

In June 2004, the veteran underwent a VA examination.  He 
complained of chronic rhinitis and reported intermittent 
nasal drip and nasal congestion as well as interference with 
breathing and purulent discharge.  He used a nasal steroid 
spray and an antihistamine when needed.  The examiner 
concluded that the veteran did not suffer from chronic 
rhinitis at that time.  He based his opinion on the fact that 
the veteran presented with patent nostrils which were 
negative for rhinitis.

VA outpatient treatment records dated May 2003 to April 2004 
were consistent for recurrent sinus congestion.  In September 
2003 the veteran presented with complaints of a sinus 
infection for several weeks accompanied by facial pain and 
sinus discharge.  The diagnostic impression was sinusitis 
pityriasis.  

In October 2003 the veteran complained of recurrent sinus 
congestion.  The diagnosis was recurrent sinus congestion, 
status post surgery for a deviated nasal septum in 1988.  In 
April 2004, he again complained of chronic sinusitis and 
recurrent sinus congestion and was diagnosed with chronic 
sinusitis.   


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  ); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997); 38 C.F.R. § 3.303(b).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Rhinitis is an "inflammation of the mucous membrane of the 
nose."  Butts v. Brown, 5 Vet App 532 (1993).

The evidence does not show that the veteran complained of, 
was treated for, or was diagnosed with rhinitis while in 
service.  The veteran has pointed to the entry in the service 
medical records showing treatment for headaches.  He has 
argued that this entry demonstrates the presence of a 
sinusitis, and that sinusitis is "a chief offender for 
rhinitis."  As pointed out earlier, his claim for service 
connection for sinusitis has been referred to the RO for 
adjudication.  

The veteran as a lay person is not competent to say, that the 
reports of headaches were a manifestation of sinusitis, or to 
take the even further leap to say that the headaches were a 
manifestation of sinusitis that was in some way related to 
rhinitis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

No medical professional has provided competent medical 
evidence linking rhinitis to any aspect of the veteran's 
active service, and the veteran has not alluded to the 
existence of any such opinion.  

The first competent evidence reflecting treatment for, or 
diagnosis of, rhinitis is found in a December 1987, VA 
treatment record, approximately 16 years following his 
separation from service.  At that time, the veteran reported 
that he was breathing well status post septoplasty surgery 
and had occasional complaints of postnasal drip.  The 
diagnosis was allergic rhinitis.

Furthermore, service connection requires the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This requirement is 
satisfied by evidence of the disability at the time of claim, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran has technically 
satisfied this requirement, because there was evidence of 
rhinitis in 1998.  There is, however, no recent evidence of 
this disability.  The June 2004 VA examination yielded an 
opinion that the veteran did not have chronic rhinitis. 

In any event, because there is no competent evidence linking 
current rhinitis to a disease or injury in service, the 
preponderance of the evidence is against the claim.

Under these circumstances, the claim for service connection 
for rhinitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).



ORDER

Entitlement to service connection for chronic rhinitis is 
denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


